Hines, J.
The judgment to -which exception is taken in this case is as follows: “The within petition for relief coming on for an interlocutory hearing, and the petition being read to the court and evidence introduced, and oral motion made by defendant to dissolve the temporary restraining order, heretofore granted. It is considered and ordered that the restraining order heretofore granted be and the same,is hereby dissolved.”
1. The order dissolving the previous temporary restraining order granted in this cause is not a judgment refusing an interlocutory injunction, and is not a basis for writ of error. Carolina Portland Cement Co. v. Jones, 162 Ga. 591 (134 S. E. 300); James v. Wilkerson, 164 Ga. 149 (138 S. E. 71); Goss v. Brannon, 165 Ga. 502 (141 S. E. 295).
2. There is no provision of law for reviewing by writ of error an interlocutory order merely revoking or setting aside a temporary restraining order. Hollinshead v. Lincolnton, 84 Ga. 590 (10 S. E. 1094); Stubbs v. McConnell, 119 Ga. 21 (45 S. E. 710); Bradfield v. Abercrombie, 151 Ga. 401 (107 S. E. 45); Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529); Kennedy v. Edenfield, 159 Ga. 816, 818 (126 S. E. 779); Shirley v. Standard Oil Co., 169 Ga. 300 (150 S. E. 215).
3. It follows that the writ of error in this case must be dismissed.

Writ of error dismissed.


All the Justices concur.